               Case 2:16-cv-01802-SB Document 50 Filed 07/01/20 Page 1 of 2

 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                       EASTERN DISTRICT OF CALIFORNIA
 8                                  AT SACRAMENTO
 9
10 ALEXIA HERRERA, individually and on             No. 2:16-CV-01802-SB
11 behalf of all others similarly situated,
12        Plaintiff,                               ORDER RESETTING
13        v.                                       TELEPHONIC SCHEDULING
14 ZUMIEZ, INC., and Does 1 through 10,            CONFERENCE
15 inclusive,
16        Defendants.
17
18        The Court held a telephonic scheduling conference in the above-captioned
19 matter on June 30, 2020. Defendant was represented by Nathan Austin. Plaintiff’s
20 counsel did not appear. After the hearing, Plaintiff filed a notice reporting that the
21 conference was inadvertently calendared for July 30, not June 30. ECF No. 49. In
22 order to ensure that all parties are heard from, the Court reset the telephonic
23 scheduling conference. This Order memorializes the Court’s oral orders.
24 //
25 //
26 //
27 //
28 //

     ORDER RESETTING TELEPHONIC SCHEDULING CONFERENCE * 1
            Case 2:16-cv-01802-SB Document 50 Filed 07/01/20 Page 2 of 2

 1        Accordingly, IT IS HEREBY ORDERED THAT:
 2        1. A telephonic scheduling conference is scheduled in the above-captioned
 3 matter for July 21, 2020 at 9:30 a.m. Parties shall call the Court’s conference line
 4 at 1-888-636-3807, access code 8839796.
 5        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order
 6 and forward copies to counsel.
 7        DATED this 30th day of June 2020.
 8
 9                                  _______________________________
                                             Stanley A. Bastian
10                                      United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER RESETTING TELEPHONIC SCHEDULING CONFERENCE * 2
